Title: Enclosure: William Short to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 12 February 1794
From: Short, William
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas



Madrid Feb. 12. 1794.
Gentlemen

The duplicate of your letter of Dec. 27. has come to my hands with its inclosures. The first has not yet been recieved. I mention this as a guide. In future I will thank you to send under the cover of Mr Humphreys who has returned to Lisbon, such letters as you address me by that route.
Your letter informed me of the loan you had opened for the U.S. & by the copy of that you wrote to the Sec. of the Treasury, I observe the conditions of it; & particularly that you have exceeded the charges he prescribed, & referred to him the extension thereof. As this matter is altogether out of my control & beyond any power I have I might omit mentioning any thing of it to you. I think it proper I should inform you however that in the letter which the Sec. of the Treasury wrote to me on the subject of this particular loan he expressly confined the charges to 4. p cent. I imagine therefore he had on a full view of the subject decided that it was for the interest of the U S. rather to forego the loan than exceed these charges. I mention this circumstance that you may view in a proper light the decision of this point which you have now referred to the Sec of the treasury & through him to our Government. I should add also that it does not appear to me that you have furnished the data which ought to be made known to Government before they extend the charges Permited—via the distribution of those charges so as to shew the part which remains clear to you after that to undertakers, brokers & notary are deducted. I know you have ever expressed an aversion to this, as being contrary to usage—but it is so conformable to propriety in every case & particular in the present that I think you should have done it. In the confidence which Government have ever shewn you (& which I shall be ever free to own I think your zeal & exertions have entitled you to) I never could see any reason for your aversion to confide to them the repartition of the charges allowed on their loans. Being persuaded that your intention is to be satisfied with as moderate if not more moderate gains than those made by the other houses which make foreign loans at Amsterdam, it seems to me on the contrary you should state them for your own satisfaction & that of the U.S.
The power which you sent for me to pass with respect to this loan in The Dutch language is now with the translator & shall be forwarded to you as soon as it can be completed. I must inform you however that from the usage here it cannot be passed before the Notary in either of the languages you mention, & indeed only in the Spanish language. As soon therefore as it is translated from the Dutch into that language it shall be passed before the notary, legalised by the Dutch minister & sent to you. As I take it for granted there are public translators at Amsterdam acquainted with the Spanish language, I suppose it unnecessary to have this act retranslated into French, as is sometimes done here, & certified by the sworn translator. He is not sufficiently acquainted with the Dutch language I believe, or at least is not accustomed, to certify translations in it—& there seems even some difficulty in translating from it. I hoped on my being sent so far from Holland that some less dilatory mode would be adopted for transacting the business of the loans than through me. Its not having been done probably proceeds from its not having been foreseen that I should be so long absent. The present state of letter conveyance is such that until the arrival of yesterdays mail the letters from Philadelphia by the way of Lisbon were of later date by six days than those from Amsterdam by the way of Coruña.
The object of your remittance to M. de Wolf was to pay the annual interest due on the loan there. He informs me that the excess of his draught this year above the last amounting to f 3966.18. 8. was in consequence of the exchange being different this year from what it was the last—& of which he had sent you an authentick extract from the registers of the brokers. The U.S. are bound to pay the interest at Antwerp & of course the fluctuation of the exchange does not concern the holders of the bonds there. M de Wolf therefore is entitled to recieve the amount of the interest in Antwerp money, & I will therefore desire you to pay it, on its appearing to you that the exchange was as he states it. I write him to that effect in the letter which is herein enclosed to you & which I beg you to forward after having read & sealed it. The design of my first authorization to you was to pay him the amount of the interest due at Antwerp on the 2850 bonds at 4½. p. cent, for which it was not my intention to specify any particular sum in Holland Currency. As you directed him in the year 92. to draw on you instead of remitting him the sum I supposed you considered that mode more safe & more advantageous for the U.S. & as you have done the same now I suppose your opinion is the same.
We have just learned that the Packet from Coruña to Falmouth which carried the letters from hence of the 11th of Decr. was taken by the French. I therefore inclose a duplicate of my letter of that date—& remain very sincerely Gentlemen, your obedient servant

W Short
Messrs. W & J Willink N & J Van Staphorst & Hubbard

